--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of January, 2011, by and between Voice Assist Inc., a Nevada public
company having its principal place of business at 2 South Point Drive, Suite
100, Lake Forest, CA 92630 (the “Employer”), and Andrew Fox , an individual
currently residing in [Intentionally omitted] (the “Employee”).  As used herein,
the term “Parties” shall be used to refer to the Employer and Employee jointly.


WHEREAS:


A.           Employer has recently become a public company and


B.           Employer is of the opinion that Employee has education, experience
and/or expertise which is of value to Employer and its shareholders, and


C.    Employer and Employee acknowledge and agree that each party seeks to
revoke all prior oral and written agreements, understandings, and arrangements
between Employer and Employee in connection with Employee’s proposed employment
by Employer.


D.           Employer desires to be assured of the association and services of
Employee and Employer acknowledges that Employee does not have any existing
conditions or incapacity which would render him unfit to fulfill his obligations
under this Agreement.


E.           Employee is willing and desires to be employed by Employer, and
Employer is willing to employ Employee, upon the terms, covenants and conditions
hereinafter set forth.




NOW THEREFORE, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
the Parties hereto acknowledge Employer and Employee agree as follows:


1.  
EMPLOYMENT:  Employer hereby agrees to employ Employee and Employee hereby
accepts such employment, upon the terms and conditions hereinafter set forth.



2.  
COMPENSATION.





3.1  
 Salary Employer shall pay Employee a base annual salary of One Hundred Eighty
Thousand Dollars ($180,000) per year less taxes and other withholdings as
required by law and prorated for any partial periods.  All payroll checks will
be payable in accordance with Employer’s normal policies but in no event less
often than semi-monthly (the “Salary”).



 
1

--------------------------------------------------------------------------------

 
3.2  
Bonus and Incentive: Employer shall pay Employee a quarterly bonus totaling
$120,000  a year upon reaching mutually agreeable objectives set by Employer and
Employee.



3.3  
Stock Options:

Employee shall be eligible to participate in Company’s 2010 Stock Option Plan
during the term of employment as determined by the Company’s Board of Directors.
The grant of the options as referenced herein is subject to the Board of
Directors approval of the Stock Option Agreement attached. Management intends to
recommend to the Board that Employee be granted 500,000 options to be vested
over three years.




 
4.
EMPLOYEE BENEFITS.  Subject to the requirements of the California Labor Code (as
defined in Section 1—29.5), Employer and Employee agree as follows:



4.1  
General Benefits:  Employee shall be entitled to receive or participate in all
benefit plans and programs of Employer currently existing or hereafter made
available to executives or senior management of Employer, including but not
limited to, dental and medical insurance, including coverage for dependents of
Employee, pension and profit sharing plans, 401(k) plans, incentive savings
plans, stock option plans, group life insurance, salary continuation plans,
disability coverage and other fringe benefits.



4.2  
Business Expense: Employee shall be provided with American Express and/or
Visa/Master Card credit cards issued in the name of Employer, for purposes of
paying business expenses, including without limitation, business travel,
entertainment, lodging and similar activities.  Additionally, Employee shall be
entitled to receive proper reimbursement for all reasonable out-of-pocket
expenses incurred directly by Employee in performing Employee’s duties and
obligations under this Agreement.  Employer shall reimburse Employee for such
expenses on a monthly basis, upon submission by Employee of appropriate
receipts, vouchers or other documents in accordance with Employer’s policy.



 
2

--------------------------------------------------------------------------------

 
4.3  
Automobile Expenses: Employer shall provide Employee with an automobile
allowance of $500 per month to compensate Employee for the use of his automobile
in the course of performing his duties and obligations under this Agreement.



4.4  
Cellular Telephone & Internet: Employer shall provide Employee with a cellular
telephone and high speed internet access for use on Employer’s business and
Employer shall be responsible for all costs and expenses incurred in connection
with the operation and use of such services, including but not limited to,
monthly service charges and maintenance; provided, however, that Employer shall
not be responsible for costs and expenses incurred for personal use of Employee.



4.5  
Assistance: Employer shall furnish Employee with an executive office, together
with a portable computer and office equipment and such other facilities and
services as are deemed by the President of Employer to be suitable for his
position and adequate for the performance of his duties and obligations under
this Agreement.



4.6  
Vacation:  Employee shall be entitled during each twelve (12) month period
during the Term of this Agreement to a vacation of four (4) weeks during which
time Employee’s compensation will be paid in full. Vacation days will accrue at
a rate of 13.33 hours a month with a maximum of 160 hours accrual at one time.
Upon reaching a total of 160 hours/4 weeks accrual will cease.  Unused days of
vacation will be compensated in accordance with Employer’s policy as established
by Employer from time to time.  Employee may take the vacation periods at any
time during the year as long as Employee schedules time off as to not create
hardship on Employer.  In addition, Employee shall have such other days off as
shall be determined by Employer and shall be entitled to paid sick leave and
paid holidays in accordance with Employer’s policy.





5.           DUTIES/SERVICE


5.1  
Position: Employee is employed as Vice President of Developer Applications and
shall perform such services and duties as are defined in Addendum B, Job
Description, attached hereto, and as are normally associated with such position,
subject to the direction, supervision and rules and regulations of Employer and
its CEO.



 
3

--------------------------------------------------------------------------------

 
5.2  
Place of Employment: The place of Employee’s employment and the performance of
Employee’s duties will be at Employer’s corporate headquarters and at a separate
office facility in Lake Forest, CA or at collocation facilities as agreed upon
by Employer and Employee. Employee will be working primarily from her home
office in  Mountain View, California.



5.3  
Extent of Services: Employee shall at all times and to the best of his ability
perform his duties and obligations under this Agreement in a reasonable manner
consistent with the interests of Employer.  The precise services of the Employee
may be extended or curtailed, from time to time as agreed upon by Employer and
Employee, and Employee agrees to render such different and/or additional
services of a similar nature as agreed upon by Employer and Employee.  However,
Employer shall not require Employee to relocate without Employee’s prior written
consent.



5.3.1 Except as otherwise agreed by Employer and Employee in writing, it is
expressly understood and agreed that Employee’s employment is fulltime and of a
critical nature to the success of Employer and is therefore exclusive.  Employee
may not be employed by other entities or otherwise perform duties and
undertakings on behalf of others or for his own interest unless Employer and
Employee mutually agree to such activity.  Employer acknowledges that Employee
presently, or may in the future, serve on the Board of Directors of other
companies and such action shall not be a breach of this section; provided,
however, that such companies either: (a) are listed on Addendum C, attached
hereto; or (b) do not compete with Employer or interfere with the performance of
Employee’s duties pursuant to this Agreement, as determined in the reasonable
judgment of the CEO and Employee.


5.3.2 Additionally, Employer recognizes that Employee has, or may have in the
future, non-passive equity positions in other companies, which either: (a) are
listed on Addendum C attached hereto; or (b) do not compete with Employer in the
reasonable judgment of the CEO and Employee.  Employer recognizes that such
equity positions may occasionally require some limited attention from Employee
during normal business hours.  However, Employee agrees that if such time is
considered excessive by the CEO, Employee shall be so advised and noticed by
Employer and Employee shall be required to make appropriate adjustments to
ensure his duties and obligations under this Agreement are fulfilled.


 
4

--------------------------------------------------------------------------------

 
6.  
TERMINATION. The Term of this Agreement shall end upon (a) upon the Employee’s
resignation, death or permanent disability or incapacity; or (b) by Employer at
any time for “Cause” (as defined in Section 6.4 below) or without Cause



6.1  
BY RESIGNATION:  If Employee resigns, Employee shall be entitled to receive
Employee’s Salary and Incentive Compensation only through the date of such
resignation and Employee’s Option Shares shall be deemed vested only through the
date of such resignation.



6.2  
BY REASON OF INCAPACITY OR DISABILITY: If Employee becomes so incapacitated by
reason of accident, illness, or other disability that Employee is unable to
carry on substantially all of the normal duties and obligations of Employee
under this Agreement for a continuous period of ninety (90) days (the
“Incapacity Period”), this Agreement shall terminate but Employee shall be
entitled to receive Employee’s Salary and Incentive Compensation only through
the date of such Incapacity Period and Employee’s Option Shares shall be deemed
vested only through the date of such Incapacity Period.



6.3  
BY REASON OF DEATH:  If Employee dies during the Term of or any renewal term
hereof this Agreement, Employer shall: (a) pay to the estate of Employee,
through the end of the calendar quarter, Employee’s Incentive Compensation in
accordance with the terms and conditions of Addendum A; (b) pay to the estate of
Employee, for a period of three (3) months beginning on the date of death (the
“Extended Period”), Employee’s Salary payable in periodic installments on
Employer’s regular paydays, at the rate then in effect; and (c) Employee’s
Option Shares shall be deemed vested through the date of the Extended
Period. Other death benefits will be determined in accordance with the terms of
Employer’s benefit plans and programs.



6.4  
FOR CAUSE:  If the Term of this Agreement is terminated by Employer for Cause:
(a) Employee shall be entitled to receive Employee’s Salary and Incentive
Compensation only through the date of termination; and (b) Employee’s Option
Shares shall be deemed vested only through the date of such termination for
Cause.  However, if a dispute arises between Employer and Employee that is not
resolved within sixty (60) days and neither party initiates arbitration
proceedings pursuant to Section 11.8, Employer shall have the option to pay
Employee the lump sum of Six (6) months base of Employee’s Salary at the time of
termination (the “Severance Payment”) rather than Employee’s Salary and
Incentive Compensation through the date of termination, and Employee’s Option
Shares shall continue to be deemed vested through the date of such termination
for Cause.  Such determination to pay the Severance Payment in lieu of
Employee’s Salary and Incentive Compensation shall be made in the reasonable
judgment of the President and/or CEO.  If Employer elects to make a payment to
Employee of the Severance Payment, the Parties hereto agree that such payment
and the payment provided by Section 6.6 shall be Employee’s complete and
exclusive remedy for such a termination for Cause.  For purposes of this
Agreement, “Cause” shall mean: (i) any act of dishonesty or fraud with respect
to Employer; (ii) the commission by Employee of a felony, a crime involving
moral turpitude or other act causing material harm to Employer’s standing and
reputation; (iii) Employee’s continued failure to perform Employee’s duties or
complete tasks assigned by Employer after ten (10) days’ written notice thereof
to Employee; or (iv) the actual conduct of, and not merely the allegation of,
gross negligence or willful misconduct by Employee with respect to Employer; (v)
failure to communicate or respond during any major system outage impacting a
significant number of subscribers or resellers.



 
5

--------------------------------------------------------------------------------

 
6.5  
WITHOUT CAUSE: If Employer terminates the Employee’s employment without Cause:
Employee shall be entitled to receive, for a period of six months, Employee’s
Base Salary, payable in periodic installments on Employer’s regular paydays, at
the rate then in effect.  The payments provided by Sections 6.5 and 6.6 shall be
Employee’s complete and exclusive remedy for any termination without Cause.



6.6  
CHANGE IN CONTROL: If employment is terminated in connection with a change in
control of the Company, Employee is entitled to six month severance which
includes Employee’s Base Salary.



6.7  
EFFECT OF TERMINATION ON UNUSED VACATION TIME:  Upon the termination of this
Agreement for any reason whatsoever, Employee shall also have the right to
receive any accrued but unused vacation time, and any benefits vested under the
terms of any applicable benefit plans, and within the accrual limitations



7.  
NON-DISCLOSURE AND INVENTION AND COPYRIGHT ASSIGNMENT AGREEMENT:  Employee’s
employment is subject to the requirement that Employee sign observe and agree to
be bound, both during and after Employee’s employment, by the provisions of
Employer’s Non-Disclosure and Invention and Copyright Assignment Agreement, a
copy of which is attached hereto as Addendum D.  Employee’s execution of the
Non-Disclosure and Invention and Copyright Assignment Agreement is an express
condition precedent to Employer’s obligations under this Agreement.  Employee
further agrees to execute, deliver and perform, during the Term of Employee’s
employment with Employer and thereafter, any other reasonable confidentiality
and non-disclosure agreements concerning Employer and any of its affiliates and
its business and products, which Employer promulgates for other key employees
and executives.



 
6

--------------------------------------------------------------------------------

 
8.  
RETURN OF EMPLOYER PROPERTY: Employee agrees that upon any termination of his
employment, Employee shall return to Employer within a reasonable time not to
exceed two (2) weeks, any of Employer’s property in his possession or under his
control, including but not limited to, computer/office automation equipment,
passwords, keys, electronic ID cards, records and names, addresses, and other
information with regard to customers or potential customers of Employer with
whom Employee has had contact or done business.



9.  
RELATIONSHIP OF PARTIES: The Parties intend that this Agreement create an
employee-employer relationship between the Parties.



10.  
NOTICES:  All notices, required and demands and other communications hereunder
must be in writing and shall be deemed to have been duly given when personally
delivered or when placed in the United States Mail and forwarded by Registered
or Certified Mail, Return Receipt Requested, postage prepaid, or when forwarded
via reputable overnight carrier, addressed to the party to whom such notices is
being given at the following address:



As to Employer:


Voice Assist, Inc.
Suite 100, 2 S. Point Dr.
Lake Forest, CA 92630
Attn:CEO


As to Employee:


Andrew Fox
[Intentionally Omitted]




 
7

--------------------------------------------------------------------------------

 


Address Change: Any party may change the address(es) at which notices to it or
him, as the case may be, are to be sent by giving the notice of such change to
the other Parties in accordance with this Section 10.


11. MISCELLANEOUS:


11.1  
Entire Agreement:  This Agreement and the Addendums hereto contain the entire
agreement of the Parties.  This Agreement may not be altered, amended or
modified except in writing duly executed by both of the Parties.



11.2  
Assignment:  Neither party, without the written consent of the other party, can
assign this Agreement.



11.3  
Binding:  This Agreement shall be binding upon and inure to the benefit of the
Parties, their personal representative, successors and assigns and in the event
of any subsequent merger, consolidation, or similar transaction by Employer, all
rights of Employee shall continue and remain enforceable, at Employee’s election
against any said successor or assign.



11.4  
No Waiver:  The waiver of the breach of any covenant or condition herein shall
in no way operate as a continuing or permanent waiver of the same or similar
covenant or condition.



11.5  
Severability:  If any provision of this Agreement is held to be invalid or
unenforceable for any reason, the remaining provisions will continue in full
force without being impaired or invalidated in any way.  The Parties hereto
agree to replace any invalid provision with a valid provision which most closely
approximates the intent of the invalid provision.



11.6  
Interpretation:  This Agreement shall not be construed more strongly against any
party hereto regardless of which party may have been more responsible for the
preparation of Agreement.



11.7  
Governing Law: This Agreement shall be governed by and construed under the laws
of the State of California, without reference to the choice of law principles
thereof.



11.8  
Arbitration:



11.8.1 Any dispute or claim arising to or in any way related to this Agreement
shall be settled by binding arbitration in Lake Forest, California but any
dispute or controversy arising out of or interpreting this Agreement shall be
settled in accordance with the laws of the State of California as if this
Agreement were executed and all actions were performed hereunder within the
State of California.  All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA").  AAA
shall designate an arbitrator from an approved list of arbitrators following
both Parties' review and deletion of those arbitrators on the approved list
having a conflict of interest with either party.  Each party shall pay its own
expenses associated with such arbitration and except for Employer’s obligations
under the Securities Exchange Act of 1934, the Parties agree to keep all such
matters confidential.  A demand for arbitration shall be made within a
reasonable time after the claim, dispute or other matter has arisen and in no
event shall such demand be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statutes of limitations.  The decision of the
arbitrators shall be rendered within 60 days of submission of any claim or
dispute, shall be in writing and mailed to all the Parties included in the
arbitration.  The decision of the arbitrator shall be binding upon the Parties
and judgment in accordance with that decision may be entered in any court having
jurisdiction thereof.


 
8

--------------------------------------------------------------------------------

 
11.8.2  
The only claims or disputes excluded from binding arbitration under this
Agreement are the following: any claim by Employee for workers’ compensation
benefits or for benefits under an Employer plan that provides its own
arbitration procedure; and any claim by either party for equitable relief,
including but not limited to, a temporary restraining order, preliminary
injunction or permanent injunction against the other party.



11.8.3  
This agreement to submit all Covered Claims to binding arbitration in no way
alters the exclusivity of Employee’s remedy under Section 6.5 in the event of
any termination without Cause or the exclusivity of Employee’s remedy under
Section 6.4 in the event of any termination with Cause, and does not require
Employer to provide Employee with any type of progressive discipline.



11.8.4  Title:  Titles to the sections of this Agreement are solely for the
convenience of the Parties and shall not be used to explain, modify, simplify,
or aid in the interpretation of the provisions of this Agreement.


11.8.5            Counterparts: This Agreement may be executed in counterparts,
each of which shall be deemed an original, but together which shall constitute
one and the same instrument.


11.8.6 Exhibit A:  Exhibit A attached hereto, is an integral part of this
Agreement is incorporated by reference herein.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.


Employer:                                                                           VOICE
ASSIST INC.,
a Nevada corporation




By: _/s/Michael Metcalf___________
(signature)


Michael Metcalf
(Type/Print name)


         CEO
(Office held)


Employee:
By: _/s/Andrew Fox_______________
(signature)


        Andrew Fox
(Type/Print name)

 
9

--------------------------------------------------------------------------------

 

ADDENDUM A
EMPLOYEE STOCK OPTION PLAN




This Employee Incentive Compensation Agreement (this “Agreement”) is entered
into as of this 1st day of January, 2011, by and between Voice Assist, Inc., a
Nevada corporation (the “Employer”), and Andy Fox (“Employee”), as follows:


WHEREAS, it is in the best interest of Employer and Employee to enter into a
continuing arrangement to cover annual Employee Incentive bonuses, and


WHEREAS, both Parties to this Agreement desire to memorialize various aspects of
their relationship:


NOW, THEREFORE, the Parties hereby agree as follows:


1.
Addendum.  This Agreement is in an addendum to that certain Employment Agreement
effective of even date herewith.



2.
Employee Incentive Bonus:
The Employee shall be entitled to participate in the Senior Management Stock
Incentive Plan when and if such plan is formed and adopted by the company’s
Board of Directors.  The Board’s determination of entitlement under such plan
shall be at their sole and absolute discretion.



3.
Termination: Termination of employment with Employer, whether voluntary or
involuntary, shall not affect any bonus earned but not paid.  If employment is
terminated, a proportionate share of any bonus earned shall be paid to Employee
on the next regular bonus payment date.


 
10

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.


Employer:                                                                           VOICE
ASSIST INC.,
a Nevada corporation




By: _/s/Michael Metcalf_______________
(signature)


   Michael Metcalf
(Type/Print name)


         CEO
(Office held)






Employee:


By: _/s/Andrew Fox_________________
(signature)


    Andrew Fox
(Type/Print name)

 
11

--------------------------------------------------------------------------------

 

ADDENDUM B












Job Title:                            Vice President of Developer Partnerships
and Programs
Department:                            Developer Programs and Alliances
Reports To:                            President




JOB DESCRIPTION FOR ANDREW FOX
Vice President of Developer Partnerships and Programs




Position Summary
The Vice President of Developer Partnerships and Programs reports to the
President and is a member of the company’s executive team. He is responsible for
the direction and management of all sales and business development operations
including market competitiveness, pricing, compensation, and distribution and
channel strategy. This position may include responsibility for business
development.
 
Responsibilities
 
·  
Oversee the development, hiring, managing  and motivation of the Voice Assist In
application Developer Community organization

 
·  
Be a role model for the company culture

 
Overview: Global responsibility for driving the usage of the Voice-Assist
platform into the application and Device Development Community and through key
mobile channels such as Mobile Operators
 
1.  
Build and execute global strategy for driving Voice Assist into the mobile
application and device development community

 
2.  
Create business models, revenue and partner target and other performance
measurements for the global strategy

 
3.  
Build global team to execute strategy and drive revenue

 
4.  
Develop, launch and manage Voice Assist Development Portal as well as associated
sales tools (white paper presentations, etc.)

 
Manage key house accounts for driving revenue and industry credibility
 
Requirements
 
·  
At least 15 years Developer and Partnership experience in comparable industries
with 7 years in a senior management position

 
·  
Ability to plan and manage both the strategic and operational levels

 
·  
Bachelors degree and MBA required

 


 


 


 


 


 


 



 
12

--------------------------------------------------------------------------------

 



 




ADDENDUM C
Approved Non-Voice Assist, Inc.
Business Activity Exemptions


 
Description of Business Activity
 


 
Any charitable work for a recognized 501 c 3 charitable cause
 
Any position or work performed in furtherance of the reasonable aims of any
religious organization to which the Employee is associated.
 
Any part-time work that will not materially interfere with the conduct of
completion of the Employee’s duties and responsibilities to Voice Assist.
 
Any work, function or position that, in the sole discretion of the CEO or
President, is approved hereunder.


 
The following are the list of companies with non-passive equity positions
 
+ 2ThumbZ Entertainment
 
+ Mindzap Media
 
+ BigThought.com
 


 


 





 
13

--------------------------------------------------------------------------------

 

 
ADDENDUM D
 
EMPLOYEE NONDISCLOSURE AND INVENTION
 
AND
 
COPYRIGHT ASSIGNMENT AGREEMENT
 
In consideration of my employment by Voice Assist, Inc. or any of its
subsidiaries and affiliates (“Employer”):
 
1.           I will promptly disclose to Employer in writing all discoveries,
concepts and ideas, whether patentable or unpatentable, including but not
limited to processes, designs, innovations, inventions, formulas, methods, and
techniques, as well as improvements and know-how related thereto, made,
conceived, reduced to practice or learned by me while in Employer’s employ,
either solely or jointly with others during my employment (“Employer
Inventions”).  This Agreement shall not apply to any Invention developed
entirely on my own time without using Employer’s equipment, supplies, facilities
or trade secret information, except for those items and inventions that either:
(i) relate, at the time of conception or reduction to practice of the invention,
to Employer’s business or any of the products or services being developed,
manufactured or sold by Employer or which may conveniently be used in relation
therewith, or actual, or demonstrably anticipated research or development of
Employer, or (ii) result from any work performed by me for Employer.
 
THIS AGREEMENT DOES NOT APPLY TO ANY INVENTION WHICH QUALIFIES FULLY UNDER THE
PROVISIONS OF CALIFORNIA LABOR CODE.
 
(a)           I hereby assign to Employer all of my right, title and interest in
and to all such Employer Inventions and to applications for United States and/or
foreign letters patent and to United States and/or foreign letters patent
granted upon such Employer Inventions.
 
(b)           I will acknowledge and deliver promptly to Employer such written
instruments and do such other acts, such as giving testimony in support of my
inventorship as may be necessary in the opinion of Employer to obtain and
maintain United States and/or foreign letters patent and to vest the entire
right and title thereunto in Employer.
 
(c)           I agree that, except for works listed on the attached Schedule 1,
which list the Employer and I may jointly add to from time to time, title to any
and all copyrights, copyright registrations and copyrightable subject matter
which occurs as a result of my employment by Employer shall be the sole and
exclusive property of Employer, and that such works comprise works made for
hire.  I hereby assign, and agree to assign, all of said copyrights to Employer.
 
(d)           I have listed on the attached Schedule 2, all unpatented, but
potentially patentable, ideas and inventions conceived before my employment with
Employer and which are exempt from the obligations of this Agreement.
 
(e)           In the event Employer is unable to secure my signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right of protection relating to any Employer Inventions, I
hereby irrevocably designate and appoint Employer and each of its duly
authorized officers and agents as my agent and attorney-in-fact to act for and
in my behalf and stead to execute and file any such document and to do all other
lawfully permitted acts to further the prosecution, issuance and enforcement of
patents, copyrights or other rights or protections with the same force and
effect as if executed and delivered by me.


2.           As a direct or indirect consequence of my employment with Employer,
I have been and will/may be exposed to highly sensitive and confidential
information (some of which I may in the past have, or may in the future, develop
or contribute to) not generally, if at all, known or available to persons or
entities not in some way affiliated with Employer and/or
affiliates  (“Confidential Information”).  Confidential Information shall
include, without limitation, all: (i) information that has or could have
commercial value or other utility in the business in which Employer and its
affiliates are engaged or contemplate engaging in; and (ii) all information the
unauthorized disclosure of which could be detrimental to the interests of
Employer and/or its affiliates, whether or not such information is identified as
Confidential Information by Employer.  By example, and without limitation,
Confidential Information includes:  financial statements and records,
illustrations, prototypes, models, whether patentable or unpatentable, trade
secrets, know-how, concepts and other data, trademarks, copyrights, design
features, or configurations of any kind, procedures, demonstrations, methods,
processes, uses, manufacturing information, techniques, formulas, improvements,
research and development data, pamphlets, books, reports or other documents,
inspection procedures, apparatuses, compounds, compositions, combinations,
programs, software and works of authorships, whether discovered, conceived,
developed, made or produced, research and development projects; strategic
alliances; confidential information of other entities or companies with whom
Employer or its affiliates may enter into joint ventures, strategic alliances or
other business relationships; the identity of consultants and assistants; future
advertising and marketing methods and plans; detailed sales and pricing
information and formulas; budgets; product performance; sources of products;
production and distribution methods or procedures; business methods, procedures
and plans; licensing arrangements; customer product preferences and
requirements; and, additional information relating to financial, marketing,
technical, developmental and/or other business aspects, of Employer and/or
Employer’s affiliates.  I agree and understand that any and all of the foregoing
is considered by Employer to be of a highly confidential nature and as a trade
secret.  The term “Confidential Information” shall not include any information
obtained by me through (i) industry publications which are disseminated to or
can be acquired by businesses in the industry, (ii) Dodge Reports and Dun &
Bradstreet and any similar information services, (iii) any Chamber of Commerce
or other trade association reports, or (iv) reports from governmental
agencies.  In furtherance of the foregoing, I agree as follows:
 
(a)           To refrain from reproducing or making any summary, extract or
abridgement of, other than in the regular course of business, or removing, any
business record, document, schematic, drawing, instrument, component or any
other item dealing with the Confidential Information without prior written
consent therefor.
 
(b)           To refrain from discussing with any other person or persons,
whether or not said persons are in the employ of Employer, any aspect of the
Confidential Information, except as said discussions directly relate to
completion of the particular task at hand and/or in compliance with instructions
to do so.
 
(c)           To accept and maintain the Confidential Information on a
confidential basis and to protect and safeguard same against unauthorized
publication or disclosure.  I will not be justified in disregarding the
obligation of confidentiality by selecting individual pieces of public
information and fitting them together by use of integrated disclosure to contend
that such Confidential Information is in the public domain.
 
(d)           Other than in furtherance of my employment with Employer, not to
use, directly or indirectly, for my own or for my future employer’s advantage,
any Confidential Information learned during my employment with Employer and
which is not made publicly known (through no fault of mine).
 
(e)           Not to disclose, publicize, reveal or make available, directly or
indirectly, any of the Confidential Information to any firm, person, or entity
whatsoever, except for a disclosure which is required, if at all, by statute,
order of court or otherwise by law, and then only after first advising Employer
of such demand with reasonably sufficient advance notice, if possible, so as to
afford Employer an opportunity to seek a protective order.
 
(f)           Upon termination of my employment, to turn over to a designated
individual employed by Employer all property then in my possession, custody or
immediate control belonging to Employer.  I will not retain any original, copy,
summary or abridgement of any document which contains Confidential Information,
including correspondence, memoranda, reports, calendars, contracts, notebooks,
drawings, photos or other documents relating in any way to the affairs of
Employer or to the affairs of its affiliated companies and which are entrusted
to me or developed by me at any time during my employment with Employer, all of
which, will be delivered to Employer immediately upon termination of my
employment.
 
(g)           Not to interfere with the relationship between and/or among
Employer and its consultants, agents, employees or others working on research
and development projects or providing services or products to or for Employer,
nor disclose the identity of said individuals and/or entities so long as not
otherwise generally known in the trade.
 


 
3.           Notwithstanding the definition of “Confidential Information,” I
understand that I shall not be liable for disclosure to any third party or use
of any Confidential Information which: (i) at the time of disclosure or
thereafter becomes a part of the public domain through no act or omission by me;
(ii) has been independently generated, discovered or perfected by me and is
listed on the attached Schedule 2; (iii) is subsequently and lawfully disclosed
to me by a third party, which third party did not acquire the information under
an obligation of confidentiality from or through Employer; or (iv) is required
to be disclosed as a matter of law.
 
4.           I acknowledge and agree that the Confidential Information, and the
strict confidentiality thereof, materially affects the successful conduct of
Employer’s business and its goodwill; therefore, any breach of the terms of this
Agreement by me is a material breach thereof, and may result in termination of
my employment, the imposition of injunctive relief, and liability for damages
sustained by Employer.  In furtherance of the foregoing, I agree to pay all
costs, expenses and attorneys’ fees as incurred by Employer in the enforcement
of this Agreement.
 
5.           No modification or waiver of this Agreement or any of its
provisions shall be binding upon Employer unless made in writing and signed on
behalf of Employer by one of its officers (other than me).  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision and such invalid or
unenforceable provision shall be reformed to the extent possible in order to
give its intended effect and/or meaning.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Arizona.
 
6.           This Agreement together with my Employment Agreement with Employer
supersedes any and all agreements between me and Employer with respect to the
subject matter hereof.
 
7.           In the event of any controversy, dispute or claim arising out of or
relating to this Agreement, the Employer and I agree as follows:
 
(a)           I acknowledge and agree that any breach by me of this Agreement,
including but not limited to, disclosure of any information that, at law or in
good conscience or equity, should remain confidential, may give rise to
irreparable injury to Employer which will not be adequately compensable by
damages.  Accordingly, Employer may seek and obtain injunctive relief against
the breach or threatened breach of any of the foregoing undertakings, in
addition to all other legal remedies, if any, that may be available.  I
acknowledge and expressly agree that the covenants contained herein are
necessary for the protection of the legitimate business interests of Employer
and its affiliates and are reasonable in scope and content, and I hereby waive,
to the maximum extent permitted by applicable law, any requirement that Employer
or any other person post a bond in order to obtain equitable relief.

 
14

--------------------------------------------------------------------------------

 



 


 
(b)           Except as otherwise set forth in subparagraph 7(a), all claims,
disputes and other matters in controversy (collectively, “Dispute”) arising,
directly or indirectly out of or related to this Agreement, or the breach
thereof, whether contractual or non-contractual, and whether during the term or
after the termination of this Agreement, shall be resolved exclusively according
to the arbitration provisions of Section 11.8 of the Employment Agreement
between me and Employer.
 
8.           The covenants and agreements undertaken herein shall survive
termination of my employment.
 
I have read and fully understand the foregoing, and by affixing my signature
below, I agree to be fully bound hereby.
 
Dated: __December 29th, 2010____________________
 
Employee:
 
/s/ Andrew Fox                                                      
 
Print Name: Andrew Fox
 



 
15

--------------------------------------------------------------------------------

 

 
Schedule 1
 
to Addendum D
 
Copyrighted And Copyrightable Work Exempt From
 
This Employee Nondisclosure And Invention
 
And Copyright Assignment Agreement
 
Description of
Work                                                                Employee’s
Signature                                           Employer’s Signature
 
None                                                                       /s/
Andrew Fox                                  /s/Michael
Metcalf                               
 


 


 


 


 


 


 


 


 


 


 



 
16

--------------------------------------------------------------------------------

 

 
Schedule 2
 
to Addendum D
 
Unpatented But Potentially Patentable
 
Ideas And Inventions
 
Conceived Prior To Employment With Employer
 
Description of Ideas &
Inventions                                                                Employee’s
Signature                                           Employer’s Signature
 
None                                                                             /s/
Andrew Fox                                  /s/Michael
Metcalf                               
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


17

 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------